Per Curiam.
This appeal was submitted at the same time as the case of Buckelew v. New Brunswick, 113 N. J. L. 338, and on substantially similar evidence. In the JBuckelew ease the respondent was a farmer selling his produce; in the present case, respondent was a huckster, attending at the market to by his daily supply. This is the only distinction between the cases, and it is a distinction without a legal difference.
For the reasons stated in the Buckelew case and applicable here, the judgment under review will be affirmed.